Filed 1/16/14 Hysell v. Yates CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

DOUGLAS HYSELL,
                                                                                           F064840
         Plaintiff and Appellant,
                                                                           (Super. Ct. No. 09CECG04330)
                   v.

JAMES YATES, et al.,                                                                     OPINION
         Defendants and Respondents.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Fresno County. Alan M. Simpson,
Judge.
         Douglas-William Hysell, in propria persona, for Plaintiff and Appellant.
         Kamala D. Harris, Attorney General, Jonathan L. Wolff, Senior Assistant Attorney
General, Thomas S. Patterson and Ellen Y. Hung, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-



         *   Before Cornell, Acting P.J., Gomes, J. and Peña, J.
       In November 2009, appellant, Douglas-William Hysell, while incarcerated at
Pleasant Valley State Prison (PVSP), filed a complaint against respondents, seven PVSP
employees, for intentional tort and breach of contract. Appellant alleges that respondents
conspired to interfere with his inmate grievances and took retaliatory action against him.
       Appellant challenges two trial court orders issued in the underlying case.
Appellant argues the trial court erred in denying his motion to file an amended complaint
and in denying his motion for summary judgment.
       An order denying a motion to file an amended complaint is not an appealable
order. (Figueroa v. Northridge Hospital Medical Center (2005) 134 Cal. App. 4th 10, 12.)
Similarly, no appeal lies from an order denying a motion for summary judgment.
(Whitney’s at the Beach v. Superior Court (1970) 3 Cal. App. 3d 258, 261.) Accordingly,
appellant has not appealed from an appealable order.
       The existence of an appealable order or judgment is a jurisdictional prerequisite to
an appeal. (Jennings v. Marralle (1994) 8 Cal. 4th 121, 126.) We lack jurisdiction to
entertain an appeal from a nonappealable order. (MinCal Consumer Law Group v.
Carlsbad Police Dept. (2013) 214 Cal. App. 4th 259, 263.) Therefore, we must dismiss
this appeal. (In re Mario C. (2004) 124 Cal. App. 4th 1303, 1307.)
                                     DISPOSITION
       The appeal is dismissed. No costs are awarded. (Cal. Rules of Court, rule 8.891,
subd. (a)(4).)




                                            2.